DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed in an After Final Response on November 29, 2021.  Claims 1, 3, and 8-10 are currently pending wherein claim 1 reads on a composition, claim 3 reads on a composition, claim 8 reads on a composition, claim 9 reads on a composition, and claim 10 reads on a composition.

Allowable Subject Matter
Claims 1, 3, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Okamoto et al (CN 105965881).

Summary of claim 1:
A composition for use in 3D printing of electronic devices, comprising: 
at least Triphenylamine (TPA), wherein 
the TPA is in powder form and is used as a powder binding agent in the composition, and 
the composition is to be melted and extruded on a structure, 
wherein: 

the TPA forms about 99% of the composition by weight.

Summary of claim 3:
A composition for use in 3D printing of electronic devices, comprising: 
at least Triphenylamine (TPA), wherein 
the TPA is in powder form and is used as a powder binding agent in the composition, and 
the composition is to be melted and extruded on a structure, 
wherein: 
the composition is insulating, 
Polylactide (PLA) forms about 25% of the composition by weight, and 
the TPA forms about 75% of the composition by weight.

Summary of claim 8:
A composition for use in 3D printing of electronic devices, comprising: 
at least Triphenylamine (TPA), wherein 
the TPA is in powder form and is used as a powder binding agent in the composition, and 
the composition is to be melted and extruded on a structure, 
wherein: 
the composition is capacitive, 
2) forms at least about 35% of the composition by weight, and 
the TiO2 is in a powder form with particle size ranging from about 100 nm to about 100,000 nm.

Summary of claim 9:
A composition for use in 3D printing of electronic devices, comprising: 
at least Triphenylamine (TPA), wherein 
the TPA is in powder form and is used as a powder binding agent in the composition, and 
the composition is to be melted and extruded on a structure, 
wherein: 
the composition is semiconducting, 
silver (Ag) forms at least about 5% of the composition by weight, and n- type Silicon semiconductor (Si-N) forms at least about 50% of the composition by weight, and 
the Si-N is in a wafer form with a particle size of about 100 um.

Summary of claim 10:
A composition for use in 3D printing of electronic devices, comprising: 
at least Triphenylamine (TPA), wherein 
the TPA is in powder form and is used as a powder binding agent in the composition, and 

wherein: 
the composition is semiconducting, silver (Ag) forms at least about 5% of the composition by weight, and 
p- type Silicon semiconductor (Si-P) forms at least about 50% of the composition by weight, and 
the Si-P is in a wafer form with a particle size of about 100 um.


Okamoto teaches a composition for making three-dimensional devices (page 1) that contains triphenylamine (TPA) (page 9).  Okamoto teaches the powder to be extruded (page 3).  Okamoto teaches the polymerization initiator to be a solid (page 9).  However, Okamoto does not teach or fairly suggest the claimed composition wherein the composition is insulating, wherein the TPA is about 99% of the composition by weight (with regards to claim 1), wherein the TPA is about 75% of the composition and the composition is capacitive (with regards to claim 8, wherein the silver and silver semiconductor is the claimed concentration (with regards to claims 9 and 10).  

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763